     Case 8:20-cv-00936-DOC-ADS Document 9 Filed 05/29/20 Page 1 of 3 Page ID #:30



1
     Todd M. Friedman (SBN 216752)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
3
     Woodland Hills, CA 91367
4    Phone: 323-306-4234
5
     Fax: 866-633-0228
     tfriedman@toddflaw.com
6

7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     ERIC WAGNER, individually and on            )   Case No.: 8:20-cv-00936 DOC ADS
11   behalf of all others similarly situated,    )
12                                               )   NOTICE OF VOLUNTARY
     Plaintiff,                                  )   DISMISSAL OF ENTIRE ACTION
13
                                                 )   WITHOUT PREJUDICE
14          vs.                                  )
                                                 )
15
                                                 )
16   PRIME CONSULTING LLC, D/B/A                 )
17
     FINANCIAL PREPARATION                       )
     SERVICES, and DOES 1 through 10,            )
18   inclusive, and each of them                 )
19                                               )
     Defendants.                                 )
20
                                                 )
21

22
            NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23

24   Civil Procedure 41(a)(1), hereby voluntarily dismisses this matter without
25
     prejudice as to the individual and class claims. Defendant has neither answered
26

27
     Plaintiff’s Complaint, nor filed a motion for summary judgment. Although this

28   case was filed as a class action, no class has been certified, and court approval of



                                        Notice of Dismissal - 1
     Case 8:20-cv-00936-DOC-ADS Document 9 Filed 05/29/20 Page 2 of 3 Page ID #:31



1
     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
2
     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
3

4    prejudice and without an Order of the Court.
5

6          Respectfully submitted this 29th day of May, 2020.
7

8
                               By:   s/Todd M. Friedman
9                                    Todd M. Friedman, Esq.
10
                                     Law Offices of Todd M. Friedman, P.C.
                                     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
     Case 8:20-cv-00936-DOC-ADS Document 9 Filed 05/29/20 Page 3 of 3 Page ID #:32



1
     Filed electronically on this 29th day of May, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 29th day of May, 2020, via the ECF system to all
5
     interested parties

6

7    This 29th day of May, 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
